DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to claims 1 and 2 have been fully considered and are persuasive.  Since the examiner didn’t address the limitations properly another Non-Final is being issued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mi (US Patent Publication Number 2008/0259634 A1).
Mi teaches , as claimed on claim 1, a diffusion plate (see Figure 4A) in which a plurality of microlens cells (24 and 26) are arranged on both surfaces of a transparent substrate (.para [0181]), comprising: a first microlens array (24) formed on one surface of the transparent substrate and having a plurality of concave or convex microlens cells arranged to be adjacent to each other without any gap (See Figure 4a): and a second microlens array (26) formed on the 

    PNG
    media_image1.png
    118
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    78
    599
    media_image2.png
    Greyscale

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the diffusion structure, as taught by Mi, with the circular microlens array, as taught in another embodiment as taught by Mi, for the 
Mi teaches as claimed in claim 3, wherein at least one of the first and second microlens arrays is a random microlens array (Fig. 13 element 26).
Mi teaches, as claimed in claim 5, an optical device comprising a diffusion plate (.para. [0015]).
     
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mi (US Patent Publication Number 2008/0259634 A1) in view of Chao (US Patent Publication Number 20080037947 A1).
Mai teaches , as claimed in claim 4, wherein the diffusion plate is formed of an inorganic material only. In a related endeavor, Tokunaga teaches wherein the diffusion plate is formed of an inorganic material only (.para. [0037]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the diffusion structure, as taught by Mi,  with the diffusion plate, as taught by Tokunaga, for the purpose of providing  a transmission type screen having an extremely wide viewing angle at which an image projected by a projector can be visually recognized (.para. [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
17 February 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872